Order entered December 2, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01032-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                             JERRY GUTIERREZ, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Collin County, Texas
                         Trial Court Cause No. 003-88020-2012

                                         ORDER
       The Court GRANTS appellee’s November 27, 2013 motion to extend time to file his

brief to the extent that appellee is ORDERED to file his brief by JANUARY 3, 2014.


                                                   /s/   DAVID EVANS
                                                         PRESIDING JUSTICE